TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00584-CR


In re M. Engin Derkunt


Bobby Mitchell, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-155, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Bobby Mitchell's appeal from a judgment
of conviction for sexual assault and indecency with a child.  The subject of this proceeding is M.
Engin Derkunt, appellant's counsel.
Counsel signed appellant's notice of appeal, which was filed on September 16, 2002. 
See Jones v. State, 98 S.W.3d 700, 703 (Tex. Crim. App. 2003) (counsel who signs notice of appeal
effectively "volunteers" to serve as appellate counsel).  His brief was due December 23, 2002.  In
response to the clerk's notice that his brief was overdue, counsel informed the Court that he filed the
notice of appeal with the understanding that appellant would either pay him for the appeal or retain
alternate counsel.  Counsel did not seek to withdraw nor did he assert that appellant is indigent.  On
February 11, 2003, the Court ordered counsel to file a brief on appellant's behalf no later than March
24, 2003.  Counsel failed to file a brief as ordered.  Instead, he tendered a motion to withdraw the
notice of appeal.  The motion did not comply with the appellate rules because it was not signed by
appellant.  Tex. R. App. P. 42.2(a).  Counsel did not respond to the clerk's notification of this defect
in the motion.
The said M. Engin Derkunt is ordered to appear in person before this Court on the
21st day of May, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price Daniel, 
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show
cause why he should not be held in contempt and sanctions imposed for his failure to obey the
February 11, 2003, order of this Court.  This order to show cause will be withdrawn and the said M.
Engin Derkunt will be relieved of his obligation to appear before this Court as above ordered if the
Clerk of this Court receives appellant's brief by May 20, 2003.
It is ordered May 2, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish